Citation Nr: 1745142	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-27 043A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of nonservice-connected pension, to include special monthly pension based on the need for aid and attendance, prior to May 6, 2015.


ORDER

Entitlement to payment of nonservice-connected pension, to include special monthly pension based on the need for aid and attendance, prior to May 6, 2015, is denied.


WITNESS AT HEARING ON APPEAL

The Veteran



FINDING OF FACT

The Veteran and his ex-wife were not estranged prior to their divorce on May 6, 2015, and consideration of her net worth prior to the divorce was appropriate.  


CONCLUSION OF LAW

The corpus of the combined estate of the Veteran and his wife precludes the payment of nonservice-connected pension benefits prior to May 6, 2015.  38 U.S.C.A. §§ 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 1949 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota, although it is currently under the jurisdiction of the Philadelphia, Pennsylvania RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2016.  A transcript of that hearing is of record.  This matter was remanded by the Board in May 2106.  A March 2017 rating decision granted entitlement to special monthly pension based on the need for aid and attendance effective September 24, 2010.  However, an April 2017 Supplemental Statement of the Case (SSOC) found that net worth was a bar to payment of non-service connected pension benefits prior to May 6, 2015, which is the date of the Veteran's divorce from his now ex-wife.  

The Veteran filed a July 2017 notice of disagreement (NOD) with a May 2017 rating decision as to the denial of claims of entitlement to service connection for arthritis, heart failure, atrial fibrillation, chronic obstructive pulmonary disease (COPD), and loss of use of the right hand.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  However, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that such issues are being actively developed separately by the RO pursuant to the NOD.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate for Board action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1. Excessive Net Worth

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that VA erred in including his now ex-wife's assets as part of the net worth calculation prior to May 6, 2015 because she did not support him at any point when the appeal was pending.

Pension is payable to veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.  Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits.  Entitlement to pension will be denied however, when the corpus of a veteran's estate (and that of any spouse) is such that, under all circumstances, including consideration of the annual income of the veteran, his spouse, and any cohabitating children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274 (a).  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant except the claimant's dwelling and personal effects.  38 C.F.R. § 3.275(b).

In determining whether some part of a veteran's estate should be consumed for maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of a member of the family; and potential rate of depletion, including unusual medical expenses for the claimant and the claimant's dependents.  38 C.F.R. § 3.275(d).  

A dependent spouse's income is also considered part of the veteran's countable annual income for pension purposes.  38 C.F.R. § 3.23(d)(4).  For purposes of determining entitlement to pension under 38 U.S.C.A. § 1521, a person shall be considered as "living with" his or her spouse even though they reside apart unless they are estranged.  38 C.F.R. § 3.60.  A couple is "estranged" if they live apart because of marital discord.  See VA's Adjudication Procedures Manual, M21-1, Part IV, 16.26 (b)(5).  If a spouse resides apart from and is estranged from the veteran, the spouse will be considered the veteran's dependent only if the spouse receives reasonable support contributions from the veteran.  38 C.F.R. § 3.23(d)(1).  

The question for the Board is whether the Veteran's ex-wife was estranged from the Veteran prior to their divorce on May 6, 2015.  The Board finds that the Veteran and his now ex-wife were not estranged prior to May 6, 2015, so her income and assets are for consideration.

In the April 2013 NOD, the Veteran included a Request for Details of Expenses in which he wrote that he contributed $500 per month towards the support of his wife.  He also included an April 2013 Improved Pension Eligibility Verification Report in which he checked a box indicating that he was married and living with his spouse because they were separated for medical reasons.  He notably did not check the box indicating that he was legally married but estranged from his spouse.  The Veteran explained in his March 2016 hearing testimony that he lived in an assisted living facility, and she lived in a house he had bought for her.  

In December 2015, the Veteran's ex-wife signed an affidavit stating that she did not financially support the Veteran when he applied for aid and attendance benefits, and that although VA counted her properties as joint assets, they are in her name and the Veteran did not have access to the property when he applied for VA benefits.  The Veteran's March 2016 hearing testimony indicated that during their marriage, the Veteran supported his ex-wife, and that she did not support him.

In this case, the Board cannot find that the Veteran and his wife were estranged during the period on appeal.  The Veteran clearly indicated that they were not estranged and were separated for medical reasons, specifically because he needed to reside in an assisted living facility.  Additionally, even if the Veteran and his wife had been estranged, the fact that the Veteran stated in April 2013 and testified in March 2016 that he financially supported his wife during their marriage means that she would still be considered a dependent spouse for VA purposes according to 38 C.F.R. § 3.23(d)(1).  Although the Board recognizes that the Veteran and his ex-wife have asserted that she did not offer the Veteran financial support throughout their marriage, the issue of whether one is considered a dependent spouse for pension purposes is whether the Veteran supported the spouse, not whether the spouse supported the Veteran.  In this case, the Veteran has clearly indicated that he supported his wife during their marriage, and that they were not estranged, meaning that VA regulations consider her a dependent spouse for pension purposes.  

The Veteran's representative argues that a claim should not be denied for excessive net worth if the claimant cannot convert assets into cash, and in this case, prior to May 6, 2015 the Veteran could not convert assets solely in his wife's name to cash.  38 C.F.R. § 3.275(d) indicates that in determining whether some part of the combined estate under 38 C.F.R. § 3.274(a) and (e) should be consumed, the Board is to consider whether property can be readily converted into cash at no substantial sacrifice.  The Board notes that 38 C.F.R. § 3.274(a) specifically states a pension shall be denied "when the corpus of the estate of the veteran, and of the veteran's spouse," are such that it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  Assets held solely in a spouse's name are thus clearly included in the net worth calculation by 38 C.F.R. § 3.274.  It is not reasonable to expansively read 38 C.F.R. § 3.275(d) to countermand the clear meaning of 38 C.F.R. § 3.274(a).  Additionally, the Board notes that 38 C.F.R. § 3.275(d) does not require that a veteran be able to personally convert property into cash without his or her spouse's cooperation, rather that the property of the combined estates be able to be readily converted into cash at no substantial sacrifice.  There is no indication that the Veteran's ex-wife's property would incur significant financial penalties if sold or is otherwise unable to be converted into cash without substantial sacrifice.  As has been discussed above, the record does not reflect that the Veteran and his ex-wife were estranged prior to their divorce.  Therefore, the most probative evidence of record simply does not support the exclusion of the Veteran's ex-wife's property from the net worth calculation prior to their divorce on May 6, 2015.

The May 2011 Veteran's Application for Compensation And/Or Pension indicates that the net worth of the Veteran and his spouse was $2,000 in jointly held stocks, $80,000 in real property, $75,000 in the wife's business, and $2,000 in the wife's bank account.  The total net worth is thus $159,000.  The Board finds that it would be reasonable for some part of the corpus of this $159,000 estate to be consumed for the Veteran's maintenance, meaning that payment of the nonservice-connected pension with special monthly pension based on the need for aid and attendance is not warranted prior to May 6, 2015.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Tieesha N. Taylor, Attorney

Department of Veterans Affairs


